Motion Granted and Order filed August 23, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00413-CV
                                   ____________

 ARI-ARMATUREN USA, LP AND ARI MANAGEMENT, INC., Appellant

                                         V.

                    CSI INTERNATIONAL, INC., Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-52127

                                      ORDER

      Appellee has filed a unopposed motion to include in this appeal the clerk’s
record from an earlier appeal between these parties: No. 14-18-00088-CV, ARI-
Armaturen USA, LP v. CSI Int’l, Inc. The motion is GRANTED.

      The clerk of this court is ordered to place a copy of the entire appellate record
from No. 14-18-00088-CV into the record in this appeal.

                                   PER CURIAM